Citation Nr: 0121824	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  99-23 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for entitlement to bilateral hearing loss.

(The issue whether there was clear and unmistakable error in 
a March 14, 1986, Board of Veterans' Appeals decision denying 
service connection for bilateral hearing loss will be 
addressed in a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from July 1945 to 
January 1947.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a July 1999 rating 
decision by the Boston, Massachusetts, regional office (RO) 
of the Department of Veterans' Affairs (VA). 


FINDINGS OF FACT

1.  In March 1986, the Board denied service connection for 
bilateral hearing loss.  

2.  The evidence received since the March 1986 Board decision 
is so significant that it must be considered in order to 
decide fairly the merits of the claim for service connection 
for bilateral hearing loss.  


CONCLUSION OF LAW

The evidence received subsequent to the March 1986 Board 
decision, which denied service connection for hearing is new 
and material, and serves to reopen the claim for entitlement 
to service connection hearing loss.  38 U.S.C.A. §§ 5108, 
7104 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
Also, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2000). 

The evidence of record at the time of the March 1986 Board 
decision is briefly summarized.  The complete service medical 
records were not furnished by the appropriate service 
department and were apparently destroyed in a fire at the 
National Personnel Records Center.  Due to the loss of 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider the benefit of the 
doubt rule. O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  

The available service treatment records show no pertinent 
abnormality.  The separation examination report, dated in 
December 1946, clinically evaluated the ears as normal.  
Hearing for the whispered voice was 15/15 bilaterally.  The 
service administrative records show that the veteran obtained 
a marksmanship award with an M-1 rifle.  Received in March 
1985 was the veteran's original claim for service connection 
for hearing loss.  At that time the veteran stated that he 
had been treated for decreased hearing acuity since 1983.  In 
a statement, dated in April 1985, a private physician 
rendered an opinion that the veteran's loss of hearing was 
probably due to exposure to rifle fire during service. 

Based on this evidence, the Board, in the March 1986 
decision, concluded that the veteran's bilateral hearing loss 
was not shown to have been present during service or at 
discharge from service in January 1947 and the hearing loss 
reported many years subsequent to service was not shown to 
have been otherwise attributable to service.  Consequently, 
the Board denied the veteran's claim of entitlement of 
service connection for bilateral hearing loss.  The September 
1986 decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (2000).  However, the veteran may reopen 
his claim by submitting new and material evidence.  38 
U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2000).

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet.App. 510, 512-513 
(1992).  

The additional evidence received since the Board's 1986 
denial includes a statement signed by two physicians received 
in May 1999, which was not previously of record.  The private 
physicians indicted that he had reviewed his audiologic 
evaluations of March 1985, April 1989, March 1991, March 
1998, and June 1998.  The physicians stated that on the basis 
of the examinations, their earlier examinations of the 
veteran's ears and the veteran's May 1999 statement to the VA 
that it was their opinion that his hearing loss and deafness 
was probably substantially caused by his exposure to the 
noise of rifle firing while he was in the Army in 1945.  Also 
received was an October 1983 private audiological examination 
which showed hearing loss.

A hearing was held before the undersigned member of the Board 
sitting at Atlanta, Georgia in March 2001.  The veteran 
testified that when he entered basic training and shot rifles 
off next to his head and waist.  He shot carbine irons, 
machine guns, and grenades without any hearing protection.  
He stated that he got a marksman certificate.  He testified 
that most of his acoustic trauma was during his basic 
training and Infantry training.  After shooting his guns he 
would experience ringing of his ears.  

The veteran stated that somewhere in the 1970's he began 
noticing that he was not picking up words but that he managed 
to function.  He testified that he got his first hearing test 
after the service in 1983 and the his hearing loss probably 
started five to ten years prior to that testing.  He wears 
hearing aids now.  The veteran does not have tinnitus.  The 
veteran also stated that the reason he had not sought 
treatment in so many years was that he did not notice that 
his hearing loss was getting worse over the years.  

To summarize, the Board finds that the statement from the two 
physicians received in May 1999 is new and material evidence 
in that it provides two additional medical sources relating 
the hearing loss to service.  Accordingly the claim of 
service connection for hearing loss is reopened


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is reopened, and to this extent only the appeal 
is granted.  


REMAND

As previously discussed, the Board has found that the claim 
for service connection for bilateral hearing loss has been 
reopened.  Thus, any such action must now be based on a de 
novo review of the record.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

In this regard, the veteran has submitted several private 
medical records which relate his current hearing loss to 
service.  Thus, the Board is of the opinion that a 
specialized VA examination is warranted

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for bilateral hearing loss that 
has not already been associated with the 
veteran's claims folder.  The RO should 
then attempt to obtain those records.

3.  The veteran should be scheduled for a 
VA examination by a specialist in ear 
disorders (M.D.) in order to determine the 
nature, severity and etiology of any 
hearing loss and tinnitus.  In addition to 
an audiological evaluation, any other 
testing deemed necessary should be 
performed.  The veteran's complete history 
of noise exposure during and following 
service should be obtained.  Following the 
examination, it is requested that the 
examining physician render an opinion as 
to whether it is as likely as not that any 
hearing loss diagnosed is related to the 
inservice noise exposure.  The examiner's 
attention is directed to the several 
private medical opinions on file.  The 
claims folder and a copy of this Remand 
must be made available to the examiners 
for review before the examination, and the 
report of examination must also clearly 
state that the examiner reviewed the 
claims folder.  A complete rationale for 
any pinion expressed should be included in 
the report.

4.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for bilateral hearing 
loss based on a de novo review of the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence received since the issuance of 
the last SSOC and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
	Board of Veterans' Appeals

 



